--------------------------------------------------------------------------------


Searchlight Minerals Corp.

  #120 - 2441 W. Horizon Ridge Pkwy, Henderson, NV 89052

November 22, 2006

Harry B. Crockett
Manager
Verde River Iron Company, LLC
4950 Buckley Cove Way
Suite 8, Stockton, CA 95219

Dear Sirs:

Re: Searchlight Minerals Corp. (SMC), Transylvania International, Inc. (TI) and
Verde River Iron Company, LLC (VRIC) Letter Agreement - Acquisition of Clarkdale
Slag Project

--------------------------------------------------------------------------------

This letter agreement (the Letter Agreement) sets forth our agreement with
respect to the acquisition by SMC of certain of the assets of TI, a wholly owned
subsidiary of VRIC (the Transaction) subject to the terms and conditions set out
herein.

  1.

Prior Agreements. Except as otherwise specificially provided in this Letter
Agreement, upon Closing of the Transaction, this Letter Agreement shall
supercede any and all other prior agreements between the parties relating to the
processing and extraction of minerals from a copper smelter slag of
approximately 200 acres located on a portion of sections 17, 18, 19, and 20,
Township 16 North, Range 3 East, Gila and Salt River Base and Meridian, Yavapai
County, Arizona (the Project) including, but not limited to, the Joint Venture
Agreement dated May 20, 2005, between VRIC and Nanominerals Corp. (the JVA).
Provided however, upon closing of the Transaction, SMC will fully assume any and
all obligations arising out of existing contracts of TI and VRIC that are
related to the Project, and will assume any and all obligations of TI and VRIC
with the Town of Clarkdale that are related to the Project, the development
plans and Conditional Use Permit for the Project.

          2.

Form of Transaction. The parties contemplate that the Transaction will be
consummated as a statutory merger of TI into SMC under the laws of the State of
Nevada as a tax-free reorganization under Section 368(a)(1)(A) of the Internal
Revenue Code of 1986, as amended (the Code). The Merger will be completed in a
manner such that it will not be necessary for SMC to obtain approval of its
stockholders.

          3.

Consideration. As consideration for the acquisition of the assets of TI by SMC
as a statutory merger under the laws of the State of Nevada and the Code, on
January 15, 2007, (the Closing Date), SMC shall:

          (a)

pay $10,000,000 in cash to VRIC; and

          (b)

issue to VRIC or its designatees 16,000,000 shares (the SMC Shares) of the
common stock of SMC, subject to applicable exemptions; and

          (c)

agree to pay VRIC $30,000 per month (the “Monthly Payments”) until the earlier
of: (i) the date that is 90 days after receipt of a bankable feasibility study
by SMC (the “Project Funding Date”), or (ii) ten years following the date this
Agreement is executed by the parties hereto;


--------------------------------------------------------------------------------


 (d)

agree to pay VRIC $6,400,000 on the Project Funding Date; and

       (e)

grant to VRIC a royalty consisting of 2.5% of the Net Smelter Returns (as
defined in Schedule A hereto, hereinafter referred to as the Royalty), on any
and all proceeds of production from the Project; and pay to VRIC $500,000
annually (subject to Force Majeure as defined in the JVA) commencing on the
Project Funding Date (the Advance Royalty), with no deduction or offset against
the Royalty, except that the combined Royalty and Advance Royalty shall not
exceed $500,000 in any calendar year; and, the Advance Royalty shall end forever
on the first to occur between: (1) the end of the first calendar year in which
the Royalty equals or exceeds $500,000; or (2) the date that is ten (10) years
after the date this Agreement is executed by the parties hereto;

       (f)

agree to pay to VRIC $3,500,000 as a priority distribution of cash flow in
accordance with the provisions of the JVA.

      4.

Option and Deposit. Upon execution of this Letter Agreement by the parties
hereto, and as additional consideration to VRIC for entering into the Letter
Agreement, SMC hereby agrees to make a refundable payment of $200,000 to VRIC
(the Deposit). Upon receipt of the Deposit by VRIC, SMC shall have the option
(the Option) to close on the Transaction by paying the consideration set forth
in paragraph 3 above to VRIC, on or before the Closing Date. If SMC completes
the Transaction, the Deposit shall be credited against the amount payable under
paragraph 3 (a) above.

      5.

Due Diligence. SMC shall have until thirty (30) business days after the
execution and delivery of this Agreement by all parties (the Exercise Date), to
complete its due diligence investigations respecting the business, operations
and assets of TI, all operational, permit and title documentation, and material
contracts or financial data of TI (Diligence Materials). TI and VRIC will
cooperate fully with SMC by delivering any and all Diligence Materials that SMC
may reasonably request. SMC must exercise the Option, if at all, by delivering
written notice of intent to exercise (the Exercise Notice) to VRIC, on or before
the Exercise Date. If SMC elects to exercise the Option by timely delivering the
Exercise Notice, then SMC must complete the Transaction as set forth above, on
or before the Closing Date, but in the event that after delivering the Exercise
Notice SMC fails to close on the Transaction on or before the Closing Date, this
Letter Agreement shall be null and void and of no further force or effect, and
VRIC shall be entitled to retain the Deposit as its sole remedy. If SMC fails to
timely deliver the Exercise Notice, then the Option shall expire, and this
Letter Agreement shall be null and void and of no further force or effect, and
VRIC will refund the Deposit to SMC.

      6.

Tax Matters. SMC agrees that VRIC’s closing on the Transaction is subject to
VRIC obtaining the opinion of its tax counsel at least three (3) business days
prior to the Exercise Date, in form acceptable to VRIC in its reasonable
discretion, affirming that under U.S. tax law (i) all of the Consideration set
forth in paragraph 3, when received by VRIC and its members, will be subject
only to capital gains taxation, other than the Royalty and the Advance Royalty
Payments, which will be taxed as ordinary income; and (ii) there will be no tax
due on the Royalty or the Advance Royalty Payments until such time as those
payments are actually received by VRIC; and (iii) the Transaction will qualify
as a tax-free reorganization under Section 368(a)(1)(A) of the Code so that
there will be no tax due on the SMC Shares until such time as VRIC or its
members sell the SMC shares.

      7.

Transfer Out of Certain Assets. If the Option is exercised, prior to the Closing
Date, SMC agrees to allow TI to transfer to VRIC or its assigns on the Closing
Date, the Industrial Land and the Commercial Building described in Schedule B
hereto.

      8.

Audited Financial Statements. TI and VRIC understand that Closing of the
Transaction will require audited financial statements of TI in a form acceptable
to meet all securities law filing requirements. SMC will retain and pay for the
professionals necessary to complete the audited


--------------------------------------------------------------------------------


financial statements by the Closing Date. VRIC will agree to extend the Closing
Date to not later than February 15, 2007, in order to complete the audited
financials, as long as SMC’s professionals demonstrate reasonable, good faith
diligence in completing them.

   9.

Cooperation. SMC, TI and VRIC agree to cooperate with each other in good faith
in connection with the obtaining of all necessary consents and approvals and in
complying with all regulatory requirements, including, but not limited to, all
applicable corporate and securities laws. The undersigned principals of VRIC
will execute and deliver any and all documents reasonably requested by SMC, in
order to deliver all assets of TI to SMC at Closing (other than the assets
listed in paragraph 7 above), free and clear of any liens and subject only
recorded matters affecting title to the real property.

   10.

Expenses. Each of the parties hereto shall pay its own costs associated with
this Letter Agreement and all transactions contemplated by this Letter
Agreement, provided, however, that: (i) SMC will bear the cost and expenses
incurred by TI with respect to the preparation of the financial statements of TI
required to complete the Transaction, (ii) SMC will bear the cost of any
professional tax advisor retained by TI or VRIC for the purpose of providing tax
advice respecting the Transaction; and (iii) SMC will pay all costs associated
with the completion of its Due Diligence investigations set out in Section 5
hereto.

   11.

No Liabilities at Closing. Closing of the Transaction shall be subject to TI
delivering the assets of TI to SMC free and clear of any liens, except those
that are discharged at Closing.

   12.

Exclusivity. In consideration of the undertaking by SMC of the costs and
expenses in conducting Due Diligence, the audited financial statements
referenced above and continuing negotiations, VRIC and the VRIC Principals agree
that, during the term of this Letter Agreement, they will not seek or solicit,
or engage anyone to seek or solicit, other suitors for a merger or purchase of
an interest TI, VRIC or the Project, will not negotiate with other persons for
the merger or purchase of TI, VRIC or the Project, will not make available to
other potential suitors information concerning TI, VRIC or the Project, and will
maintain confidentiality about the transaction contemplated by this Letter
Agreement, except to the extent that disclosure is required by applicable law or
is made to its advisors on a need to know basis. Crockett hereby acknowledges
that he has not done anything that would give an interest in the Project or the
assets of TI to any other party, and to the best of his knowledge, there are no
other parties other than SMC who have any interest in the Project or the assets
of TI; and Lembas hereby agrees and acknowledges that he has not done anything
that would give an interest in the Project or the assets of TI to any other
party, and to the best of his knowledge, there are no other parties other than
SMC who have any interest in the Project or the assets of TI. Crockett hereby
acknowledges that he has not done anything that would result in the creation or
enforcement of a lien against the Project or the assets of TI, and to the best
of his knowledge, there are no liens against the Project or the assets of TI,
other than a deed of trust to Lembas which shall be released at Closing; and
Lembas hereby acknowledges that he has not done anything that would result in
the creation or enforcement of a lien against the Project or the assets of TI,
and to the best of his knowledge, there are no liens against the Project or the
assets of TI, other than a deed of trust to Lembas which shall be released at
Closing.

   13.

Counterparts. This Letter Agreement may be executed in one or more counterparts,
each of which so signed, whether in original or facsimile form, shall be deemed
to be an original and bear the dates as set out above and all of which together
will constitute one and the same instrument.

   14.

Entire Agreement. This Letter Agreement represents the entire agreement of the
parties hereto relating to the subject matter hereof and there are no
representations, covenants or other agreements relating to the subject matter
hereof except as stated or referred to herein.

   15.

Currency. All dollar amounts referred to in this Letter Agreement are in United
States funds, unless expressly stated otherwise.


--------------------------------------------------------------------------------


16.

Applicable Laws. This Letter Agreement shall be governed by the laws of the
State of Nevada.

If this Letter Agreement accurately reflects the intentions of TI and VRIC,
please so indicate by executing and returning a copy of this Letter Agreement to
the undersigned no later than 5:00 pm Pacific Standard Time on November 22,
2006. In the event SMC does not receive your signed acknowledgement by such
time, this Letter Agreement shall be deemed null and void and of no further
effect.

Sincerely,

SEARCHLIGHT MINERALS CORP

 

/s/ Ian McNeil   Per: Ian McNeil   President  

This Letter Agreement is hereby acknowledged
this 22nd day of November, 2006

VERDE RIVER IRON COMPANY, LLC

 

/s/ Harry B. Crockett   Per: Harry B. Crockett   Manager  

 

 

/s/ Harry B. Crockett   /s/ Gerald Lembas   Harry B. Crockett   Gerald Lembas  


--------------------------------------------------------------------------------

Schedule A

Net Smelter Returns

“Net Smelter Returns” means the actual proceeds received by SMC or any successor
of SMC, from any mint, smelter or other purchaser for the sale of bullion,
concentrates or Ores produced from the Clarkdale Slag Project and sold, after
deducting from such proceeds the following charges to the extent that they are
not deducted by the smelter or purchaser in computing payment:

  (i)

in the case of the sale of bullion, refining charges (including penalties) only;

        (ii)

in the case of the sale of concentrates, smelting and refining charges,
penalties and the cost of transportation, including related insurance, of such
concentrates from the Clarkdale Slag Project property to any smelter or other
purchaser; and

        (iii)

in the case of Ores shipped to a purchaser, refining charges for bullion and
charges for smelting, refining and the cost of transportation, including related
insurance, from the mill to any smelter or other purchaser for concentrates.

Ore means any material of commercial economic value mined or processed from the
Clarkdale Slag Project.

--------------------------------------------------------------------------------

Schedule B

1.

Several parcels of vacant land comprising approximately Six Hundred (600) acres
(collectively the ndustral Land , commonly described as Yavapai County Assessor
Parcel Numbers:

400-01-007E
400-02-001
400-01-007F
400-05-017D
400-06-001Y
400-05-006A
400-06-002C
400-05-013F
400-05-013G
400-05-001E
400-05-001F

2.

A commercial building (theCommercial Building ) located at 919 Main Street,
Clarkdale, commonly described as Yavapai County Assessor Parcel Number 400-03-
0158.


--------------------------------------------------------------------------------